Citation Nr: 1001993	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder (low back arthritis).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reflects that in August 2007, the 
Board remanded the Veteran's claim to reopen a claim for 
service connection for a back disorder because the Veteran 
had not been afforded his requested hearing before a Decision 
Review Officer (DRO).  In January 2008, the Veteran was 
afforded a DRO hearing, and in May 2008, a supplemental 
statement of the case (SSOC) was issued regarding the 
Veteran's claim.  

In June 2008, in reference to the May 2008 SSOC, the Veteran, 
through his representative, requested that he be scheduled 
for a BVA hearing.  A July 2008 DRO conference report 
clarified that the Veteran was requesting a video conference 
hearing before a Veterans Law Judge (VLJ).  Unfortunately, a 
video conference hearing was never scheduled.  A September 
2008 SSOC indicated that current VA treatment records were 
reviewed, but made no mention of a hearing before a VLJ.  
There is no indication in the record that the Veteran has 
withdrawn his request of a video conference hearing before a 
VLJ.

As the Veteran has not been afforded the requested hearing, 
and there is no indication that he has withdrawn his request 
or otherwise waived his right to a Board hearing; hence, the 
hearing must be scheduled.  See 38 C.F.R. § 20.700. 

In order to ensure that the Veteran's due process rights, 
this case is REMANDED to the RO for the following:

The RO should schedule a video conference 
hearing before a Veterans Law Judge at 
the RO in accordance with the applicable 
provisions.  The Veteran and his 
representative should be notified of the 
time and place to report.  If he 
subsequently desires to withdraw the 
hearing request, such action should be 
taken in writing at the RO.  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


